Exhibit99.1 Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Reports 60 Percent Improvement in Net Income for First Quarter · Quarterly coal revenues of $424.4 million top last year despite 20% decline in shipments · Net income in first quarter increases to $41.0 million, or $0.58 per diluted share, from $25.5 million, or $0.39 per diluted share,for comparable period in 2008 · EBITDA from continuing operations of $109.7 million represents $21.1 million improvement from last year’s first quarter · Per-ton margin reaches record $23.48, up 66% from the last three months of 2008 · Per-ton costs decline by 13% sequentially from final quarter of 2008 ABINGDON, Va., May 6, 2009—Alpha Natural Resources, Inc. (NYSE: ANR), a leading supplier of high-quality Appalachian coal, reported higher coal revenues and net income in the first quarter of 2009 compared with last year, as a 25 percent improvement in the company’s average coal sales price overcame continued contraction in demand. For the three months ended March 31, 2009, Alpha reported revenues from coal sales of $424.4 million compared with $422.4 million in the first quarter of 2008, despite a 1.3 million ton drop in sales volumes period over period. Net income for the first three months of 2009 was $41.0 million ($0.58 per diluted share), compared with net income of $25.5 million ($0.39 per diluted share) in the first quarter of 2008. Amounts for all periods have been adjusted for discontinued operations. Alpha reported earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) from continuing operations of $109.7 million in the most recent quarter, a 24 percent increase from the prior year. The definition of EBITDA from continuing operations and a reconciliation to income from continuing operations, the most closely related GAAP measure, is provided in a table included with the accompanying financial schedules. For the quarter just ended, Alpha achieved a record coal margin per ton of $23.48, 81 percent higher than the comparable period in 2008 and a 66 percent improvement, sequentially, from the fourth quarter of 2008. Improved pricing of this year’s thermal coal contracts was the main reason behind the record unit margin, while per-ton cash costs in the first quarter also showed a distinct downward trend from the end of 2008. “In dealing with a sluggish demand environment, our primary focus has been on managing margins,” said Michael Quillen, chairman and CEO.“We’ve demonstrated an ability to react nimbly and adjust asset utilization to lower demand levels. Since the end of 2008 we’ve made a series of calculated production adjustments to bring raw coal output and inventories in line with our sales commitments. In doing so we’ve gravitated towards our most efficient mines, which has yielded better productivity and lower unit production costs. MORE One Alpha
